Title: Robert G. Scott to James Madison, 12 July 1831
From: Scott, Robert G.
To: Madison, James


                        
                            
                                My Dear Sir
                            
                            
                                
                                    Richmond
                                
                                July 12th 1831—
                            
                        
                        
                        On my return from a visit to Old Point Comfort, I received your kind letter of the 7th inst, covering a copy
                            of a letter from Mr Robert Walsh of Philadelphia, asking for information in relation to the late Bishop Madison, with a
                            view of introducing into the Encyclopedia Americana a biographical sketch of this most estimable man—Nothing I assure you
                            can afford me more sincere gratification, than to give my aid in procuring all the information in my reach, to enable Mr
                            Walsh, to accomplish the object he has in view—To do so accurately & fully, will require a reference to some
                            documents not at the time in my possession & to some records at a distance—In a few days however, the materials
                            which I can obtain shall be sent you—
                        From the postscript to your letter, I very much regret, to learn, that you are afflicted with Rheumatism—
                        I am glad to be able to say to you, that Mrs Scott & our numerous little flock are all very well—My
                            eldest son, returned to us on the 5th inst from Wm & Mary; the lectures there having closed, at that time—
                        Mrs Scott unites with me in our offer of affectionate regards to Mrs Madison & yourself—I am my
                            Dear Sir with the highest veneration & respect yours most Respectfully—
                        
                        
                            
                                Robert. G. Scott
                            
                        
                    